 

IN THE CIRCUIT COURT OF ST. LOUIS COUNTY, MISSOURI
TWENTY-FIRST JUDICIAL CIRCUIT

BUSEY BANK, )

Plaintiff, Case No. 20SL-CC05024
V. Division 21
BENJA INCORPORATED, et al., 5

Defendants.

NOTICE OF FILING NOTICE OF REMOVAL

TO: CLERK OF THE ST. LOUIS COUNTY CIRCUIT COURT AND PLAINTIFFS

You are hereby notified that Defendants BENJA INCORPORATED and ANDREW J.
CHAPIN filed with the United States District Court for the Eastern District of Missouri a Notice
of Removal, a copy of which is attached hereto. Pursuant to 28 U.S.C § 1446(d), this notice shall
effect the removal, and this honorable Court shall proceed no further unless and until the case is

remanded.

A copy of the above Notice and the attached Notice of Removal were filed in the Circuit
Court of St. Louis County this 1G, day of LX HOpet , 2020.

 

‘@lerk of the oH Court

Chup ape LMS

Deputy Clér

Wd 2:10 - 020z ‘EL 48q0}90 - AjuNOD sino] jg - pall AjjesJuo.jo9/5
Case: 4:20-cv-01473-HEA Doc. #: 13 Filed: 10/15/20 Page: 2 of 2 PagelD #: 356

Respectfully submitted,

MASON LAW FIRM LLC

By: /s/ Ryan J. Mason
RYAN J. MASON (#56167)
13421 Manchester Road, Suite 105
St. Louis, Missouri 63131
(314) 686-4044
Fax (314) 754-9568
rmason@masonlawstl.com

ATTORNEY FOR DEFENDANTS
BENJA INCORPORATED and ANDREW J. CHAPIN

CERTIFICATE OF SERVICE

The undersigned certifies that a true and correct copy of the above and foregoing was filed
with the clerk of the court through the electronic-filing system pursuant to Rule 103.05 on this 13
day of October, 2020. Service shall be made to registered users through the electronic-filing
system pursuant to Rule 103.08.

/s/ Ryan J. Mason

Wd ZP:L0 - 0Z0Z ‘EL JeqoyaQ - AjUNOD sino 3g - pally Ajjeo!u0s08/3
